EXHIBIT 1 SCHEDULE 13D JOINT FILING AGREEMENT In accordance with the requirements of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and subject to the limitations set forth therein, the parties set forth below agree to jointly file the Schedule 13D (including amendments thereto) to which this joint filing agreement is attached, and further agree that this Joint Filing Agreement be included as an exhibit to such joint filing. In evidence thereof, the undersigned, being duly authorized, have executed this Joint Filing Agreement this 5th day of December 2008. 1354037 ONTARIO INC. By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person GOODWOOD INC. By: /s/ J. Cameron MacDonald Name: J. Cameron MacDonald Title:Authorized Person GOODWOOD FUND By: /s/ Peter H. Puccetti Name: Peter H. Puccetti Title: Authorized Person THE GOODWOOD CAPITAL FUND By: /s/ Peter H. Puccetti Name:Peter H. Puccetti Title: Authorized Person ARROW GOODWOOD FUND By: /s/ Peter H. Puccetti Name:Peter H. Puccetti Title: Authorized Person GOODWOOD FUND 2.0 LTD. By: /s/ Peter H. Puccetti Name:Peter H. Puccetti Title: Authorized Person /s/ Peter H. Puccetti PETER H. PUCCETTI /s/ J. Cameron MacDonald J. CAMERON MACDONALD
